Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 01/24/2022.  Claims 1-20 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the frequency divider circuit, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the circuit comprising: a counter configured to generate a counter signal responsive to a frequency of a clock signal and a frequency ratio; and a compensation circuit coupled to the counter, and configured to receive the clock signal and generate an output signal having a frequency equal to the frequency of the clock signal divided by the frequency ratio, and a duty cycle lower than 50% and greater than 1/r, where r is the frequency ratio.
The prior art of record, also does not teach or suggest the frequency divider circuit as recited in claim 11 comprising: a counter configured to generate a counter signal responsive to a frequency of a clock signal and a frequency ratio; and a compensation circuit coupled to the counter, and configured to generate an output signal having a frequency equal to the frequency of the clock signal divided by the frequency ratio, wherein the compensation circuit comprises a plurality of comparator circuits coupled to an output of the counter, having a plurality of different thresholds, and configured to generate a plurality of comparator output signals responsive to the counter signal and the plurality of different thresholds.
The prior art of record, also does not teach or suggest the method for frequency divider circuit as recited in claim 13 comprising: generating a counter signal counting at a frequency of a clock signal; upon a start of said counting, setting an output signal to a first logic level; selecting, among a plurality of different numeric ranges corresponding to a plurality of different thresholds, a threshold corresponding to a numeric range containing a frequency ratio; and in response to the counter signal reaching selected threshold, switching the output signal to a second logic level different from the first logic level, and maintaining the output signal at the second logic level until said counting ends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH T LAM/Primary Examiner, Art Unit 2631